PS4-058                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-3647
                                       ___________

                                      TONI CLARK,
                                               Appellant

                                             v.

                JUDGE LINARES, Judge; CHIEF JUDGE SIMANDLE;
                     ANDREA WALKER, Deputy-In-Charge
                    ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 3-13-cv-05484)
                        District Judge: Honorable Joel A. Pisano
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  February 19, 2015
          Before: FISHER, KRAUSE and VAN ANTWERPEN, Circuit Judges

                           (Opinion filed: February 19, 2015 )
                                      ___________

                                        OPINION*
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Toni Clark, proceeding pro se, appeals from an order of the United States District

Court for the District of New Jersey dismissing her complaint. We will affirm the

District Court’s judgment.

       In August 2013, Clark filed a complaint naming Judge Jose Linares, Judge Jerome

Simandle, and Andrea Walker, Deputy-in-Charge, as defendants. She alleged that the

defendants acted improperly by working to prevent her from prevailing in a case she had

filed previously. The District Court granted Clark’s application to proceed in forma

pauperis and, on November 4, 2013, sua sponte dismissed the complaint with prejudice.

The District Court concluded that Clark’s complaint failed to comply with Rule 8(a) of

the Federal Rules of Civil Procedure because the complaint consisted largely of vague

and confusing statements. Further, the District Court determined that it would be futile to

give Clark leave to amend her complaint because all of her claims were barred by judicial

immunity.

       On December 5, 2013, Clark filed with the District Court a document titled

“Petition for Writ of Certiorari,” purporting to seek review in the U.S. Supreme Court. It

does not appear that any action was taken on this document. Eight months later, on

August 11, 2014, she filed in this Court a document titled “Notice of Motion,” stating that

the document was an “application for extension of time to move, answer, or otherwise

reply.” The circuit clerk forwarded Clark’s “Notice of Motion” to the district clerk,

stating that the document was “to be treated as a Notice of Appeal from the District Court
                                             2
order entered 11/4/13.” The circuit clerk ordered a briefing schedule, and the parties

submitted briefing.

       We must first consider our jurisdiction to hear this appeal. The Appellees argue

that we lack jurisdiction because Clark’s August 2014 notice of appeal was untimely and

her earlier “petition for writ of certiorari,” filed with the District Court in December

2013, should not be deemed a timely notice of appeal. A notice of appeal in a civil case

in which a United States officer is a party must be filed “within 60 days after entry of the

judgment or order appealed from.” Fed. R. App. P. 4(a)(1)(B). Federal Rule of

Appellate Procedure 3(c) requires that a notice of appeal specify the party taking the

appeal, designate the order being appealed, and name the court to which the appeal is

taken. Fed. R. App. P. 3(c)(1)(A)-(C). This rule, although “jurisdictional in nature,” is

not founded on a statute. Torres v. Oakland Scavenger Co., 487 U.S. 312, 316 (1988).

Moreover, the Supreme Court has stated that “the requirements of the rules of procedure

should be liberally construed and that ‘mere technicalities’ should not stand in the way of

consideration of a case on its merits.” Id. Federal courts of appeal have excused

technical noncompliance with Rule 3(c) where the circumstances make the destination of

the appeal clear. See 16A Wright & Miller, Federal Practice and Procedure, § 3949.4

n.65 (4th ed. 2008) (collecting cases).

       The only document filed within 60 days after entry of the District Court’s order

was Clark’s “Petition for Writ of Certiorari,” purporting to seek review in the U.S.

Supreme Court. Although Clark’s petition fell short of the formal requirements of Fed.
                                              3
R. App. P. 3(c), it was nevertheless the “functional equivalent” of a notice of appeal, and

it clearly evidenced an intention to seek review. See Fed. R. App. P. 3(c) advisory

committee’s 1993 note; 3d Cir. L.A.R. 3.4; see also Smith v. Barry, 502 U.S. 244, 248

(1992). Moreover, the only appellate court with jurisdiction over Clark’s appeal is the

United States Court of Appeals for the Third Circuit. See 28 U.S.C. § 1291. Under these

circumstances, we think the destination of the appeal was clear and that the defects in

Clark’s document do not strip this Court of its appellate jurisdiction. Cf. Anderson v.

District of Columbia, 72 F.3d 166 (D.C. Cir. 1995) (exercising jurisdiction over appeal

that mistakenly listed the Supreme Court of the United States, rather than the Court of

Appeals for the District of Columbia Circuit).

       We review a dismissal of a complaint for failure to comply with Rule 8 for abuse

of discretion. See In re Westinghouse Sec. Litig., 90 F.3d 696, 702 (3d Cir. 1996). Rule

8(a) requires a pleading to contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” A district court may sua sponte dismiss a complaint for

failure to comply with Rule 8; dismissal is appropriate in cases where the “complaint is

so confused, ambiguous, vague, or otherwise unintelligible that its true substance, if any,

is well disguised.” Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995). We agree with

the District Court that this is such a case — Clark’s complaint fails to reveal any factual

or legal basis for a claim. We also agree with the District Court that the

defendants/appellees are protected by judicial and quasi-judicial immunity, for the

reasons explained by the District Court. Therefore, the court did not abuse its discretion
                                             4
in denying Clark leave to amend her complaint on the basis of futility. See In re

Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1434-35 (3d Cir. 1997).

      For these reasons, we will affirm the District Court’s judgment.




                                            5